     Case 2:20-cv-08933-ODW-E Document 29 Filed 03/11/21 Page 1 of 2 Page ID #:743



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11   MIREK VOYT,                   )        NO. CV 20-8933-ODW(E)
                                   )
12                  Petitioner,    )
                                   )        ORDER ACCEPTING FINDINGS,
13        v.                       )
                                   )        CONCLUSIONS AND RECOMMENDATIONS
14   STUART SHERMAN, Warden CSATF )
     State Prison,                 )        OF UNITED STATES MAGISTRATE JUDGE
15                                 )
                    Respondent.    )
16   ______________________________)
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Petition, all of the records herein and the attached Report and
20   Recommendation of United States Magistrate Judge.          The Court accepts
21   and adopts the Magistrate Judge’s Report and Recommendation.
22

23         IT IS ORDERED that Judgment be entered denying and dismissing
24   the Petition with prejudice.
25   ///
26   ///
27   ///
28   ///
     Case 2:20-cv-08933-ODW-E Document 29 Filed 03/11/21 Page 2 of 2 Page ID #:744



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2   the Magistrate Judge’s Report and Recommendation and the Judgment

 3   herein on Petitioner and counsel for Respondent.

 4

 5         LET JUDGMENT BE ENTERED ACCORDINGLY.

 6

 7               DATED: March 11, 2021.

 8

 9

10                                   ___________________________________
                                               OTIS D. WRIGHT II
11                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
